The plaintiff in error was tried and convicted on an information, charging that he did unlawfully convey intoxicating liquor, to wit, chock beer, and his punishment fixed at 30 days confinement in the county jail and a fine of $50. From the judgment rendered on the verdict on the 29th day of March, 1919, an appeal was perfected by filing in this court on May 24, 1919, a petition in error with case-made. No brief has been filed. The Attorney General has moved to affirm for failure to prosecute the appeal.
Finding nothing in the record to indicate that the defendant did not have a fair trial, the judgment is affirmed. Mandate forthwith.